NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
WAYNE TATUM,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendcm,t-Appellee.
2011-5130 .
Appeal from the United States C0urt of Federa1
C1aims in case n0. 10-CV-510, Judge Mary El1en C0ster
Wi1liamS.
ON MOTION
ORDER
Wayne Tatum moves for a 30-day extension of time to
file his initial brief
Up0n consideration thereof
IT ls OR1:)ERED THAT:

TATUM V. US 2
The motion is granted Tatum’s brief is due within 30
days of the date of filing of this 0rder.
FOR THE COURT
SEP 30 2011
Date
lsi J an Horba1§,;
Jan Ho1'ba1y
C1erk
ccc Wayne Tatum
Jessica R. Top1in, Esq.
521
F
u.s. count f5'FEPPEALs ron
ms FE0c-:RAL clRculT
SEP 30 2011
.IAN HORBALY
CLERK
n